— Appeal by the State from a judgment of the Court of Claims, in favor of the claimant Gallagher in the sum of $26,508.34 for personal injuries, and a cross appeal by Gallagher on the ground of inadequacy. Appeal by claimant Howard from the judgment dismissing his claim. Both claimants were injured when the car in which they were riding, owned and operated by claimant Howard, left a State highway in the vicinity of Mechanicville, N. Y., and plunged over an embankment. The Court of Claims found the State negligent in failing .to give an adequate warning of a dangerous condition on the highway, created by agents or employees of the State. At the place of the accident there was a barricade across the road, and the highway itself turned sharply to the right. There were no signs to indicate the sharp turn. At the time of the accident it was dark and foggy, and visibility was poor. Neither claimants had traveled the road before the night of the accident. Claimant Gallagher was found free from contributory negligence, but claimant Howard, the owner and operator of the car, was found negligent in that he was driving too fast under the circumstances. The evidence sustains the findings. The award in favor of claimant Gallagher was within a fair range of adequacy. Judgment in favor of the claimant Gallagher affirmed, with costs, and his cross appeal dismissed, without costs. Judgment dismissing the claim of Howard affirmed, without costs. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.